Title: To George Washington from Samuel Caldwell, 14 April 1789
From: Caldwell, Samuel
To: Washington, George



[Philadelphia] 14th April 1789

The Petition of Samuel Caldwell of the City of Philadelphia most Respectfully Sheweth. That your Petitioner in the month of March One thousand Seven hundred and Eighty eight, on the demise of the late Tonnage Officer—who was also by Law Secretary to the Board of Wardens for the Port of Philadelphia, was appointed by his Excellency the President and the Honble the Supreme Executive Council of the Commonwealth of Pennsylvania to fill these Offices.
That this Honble Body were also pleased to renew his appointments under another Law passed the fourth of October last past for regulating this whole Department—and to continue him to the present time.
That he is happy in the belief his appointment met the wishes of his fellow Citizens—and his conduct in the Execution of the Offices was generally satisfactory.
That he is at present wholly disengaged from other avocations—desirous of being usefully employed—and with becoming deference presumes that from his experience and practice in the rotine of business in these Offices, he may be competant to the punctual, faithfull, and exact discharge of the same, under such regulations as will be made by the General Government.
Your Petitioner Therefore humbly solicits your Excellency would be pleased to nominate him for Collector of the Duties of Tonnage and Secretary to the Board of Wardens for the Port of Philadelphia—under which Sanction he can indulge the hope

of meeting the approbation of The Honble the Senate of the States—for an appointment to the same. And your Petitioner will ever Pray &c.

Saml Caldwell

